GLICKSTEIN, Judge,
concurring specialty-
This is an appeal of a nonfinal order, striking a real estate broker’s answer and affirmative defenses, thus effectively deny*1077ing the broker leave to intervene in a condemnation action. When this “PCA” was circulated, I felt something should be said, as this court apparently has not spoken on the subject. Such a statement may obviate similar questions or delays in the future.
Section 73.051, Florida Statutes (1985) provides for intervention; but “the interest of the intervenor in the property ... must be of such direct and immediate character that the intervenor will either gain or lose by the direct legal operation and effect of the judgment of compensation for the specific property named in the petition.” Tampa Suburban Utilities Corp. v. Hills-borough County Aviation Authority, 195 So.2d 568, 569 (Fla. 2d DCA), cert, denied, 201 So.2d 898 (Fla.1967). Appellant here was seeking a commission as a real estate broker; his affirmative defenses did not show appellant had an interest in the property that would support intervention pursuant to the statute.